Citation Nr: 1113582	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lower back and thoracolumbar disorder.  

2.  Entitlement to service connection for a bilateral upper extremity disorder.  

3.  Entitlement to service connection for left leg radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Lincoln, Nebraska, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in June 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Essentially, the Veteran asserts entitlement to a lower back and thoracolumbar spine disorder due to in-service injury, and contends that left leg radiculopathy and a bilateral upper extremity disorder are secondary to the back and thoracolumbar disorder.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Initially, as reflected in a June 2004 rating, in which service connection for posttraumatic stress disorder (PTSD) was granted based on in-service combat stressors, and his DD Form 214 shows his military occupational specialty (MOS) was armor crewman.  He testified to having sustained repeated injury to his back as a result of driving the tank, sitting on the steel driver's seat with 9 to 10 canister points/heat rods serving as the back rest of the seat, and being bounced around in the tank while driving for lengthy periods over rugged terrain, to include during combat in Vietnam.  Transcript at 5-7(2010).  

The Board notes that while service treatment records are negative for relevant complaints or findings, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  The Board notes that Section 1154(b) does not create a statutory presumption of current disability.  Rather, it merely aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

With regard to the Veteran's testimony to the effect that he injured his back prior to service entrance, the Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The provisions of 38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  That is, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Board notes that private records, dated in April 2007, note low back pain and left sciatica, noted to may be due to piriformis syndrome, and acute sacroiliac sprain.  The magnetic resonance imaging (MRI) was diffuse congenital short pedicle lumbar canal stenosis with superimposed degenerative disc facet changes producing at least moderate canal stenoses at L3-4 and L4-5 and severe canal stenosis at L5-S1, possibly affecting numerous traversing nerve roots.  

In this case, there is relevant and evidence and the evidence is insufficient for a determination as to whether a back/thoracolumbar disability is related to service.  Thus, the Veteran should be afforded a VA examination.  There is competent evidence of a current disability, evidence establishing injury in service, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, and insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified back and thoracolumbar spine disorder, as well as any identified left leg radiculopathy and bilateral upper extremity disorder.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide a medical opinion as to whether there is evidence that any back or thoracolumbar disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified back or thoracolumbar spine disorder or any identified left leg radiculopathy or bilateral upper extremity disorder is related, in whole or in part, to service, including to in-service disease or injury.  

If it is determined that it is more likely than not or at least as likely as not that any identified back or thoracolumbar spine disorder is related, in whole or in part, to service, including to in-service disease or injury, then offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified left leg radiculopathy or bilateral upper extremity disorder is proximately due to or been chronically worsened by service connected disability, including the identified back or thoracolumbar spine disorder that is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


